WILLBVILSON
*-l-ro-       OENEzRAl.               March   27, 1958


    Honorable Wflliun    & H~?~~oxI              Opinion   No. WW-401
    Commissioner    Of InoufurCO
    State Board d huuruuo                        Re: Is a county mutual insurance
    Austin, Texas                                company which writes automobile
                                                 insurance   subject to the automo-
                                                 bile, rate and policy provisions   of
                                                 Article 5.01, et seq., Texas Insur-
    Dear   Sir:                                  ance Code?

           Your reqwat    f4r   an OptdOn is as follows:

                     “The last session of the Texas Legislature       author-
           ized county mutual fnrurance companies qualifying to write
           casualty lines for &ate-wide      operation to write all lines of
           automobile insurance.       Under Chapter 5 of the Insurance
           Code, the writing d, all automobile      insurance. in ,thiS State
           is subject to regulation and control by the Board of Insur-
           ance Commissionerr;        and the Board fines and promulgates
           classifications,   ratoi.‘nnd policy forms for automobile in-.
           surance.     However, Cwpter 17 of the Code makes county
           mutual insurance     compnnieo exempt from operations of co?-
           tain of the iasurmcr      l&s of this State.

                    “We ,respectfully   request your opinion as to whether
           a county mutual insurance company writing automobile in-
           surance is subject to the prwinions      of Article 5.01, et seq.,
           of the Texas Insurance Coda, and mwt therefore comply,
           with the automobile    rating and policy lawo of this Stnb, and
           the regulations   of the Board of Insurance Comtni.sslonere?’

           As pointed out in your request, county mutual insurance          companies
    are  regulated by the provisions     of Chapter 17, Texas Insurance       Code. Sec-
    tion 5 of Article  17.25 specifically    makes county mutual companieo ,rubject
    to the provisions   of Article   5.06 of the Code which requires     the B~oard to
    prescribe   policy forms for insurers      writing automobile insurance in this
    State. Thevefore.    county mutual insurance       companies writing automobile
    insurance    must use polify forma and endorsements         promulgated     or ap-
    proved by the Insurance      bapartment    under the provisions   af-&ticle     5.06.
           As to the portion of your request concerning      the automobile      rate
    provisions  oi Article  5.01, et seq., wo~experience     more difficulty    in an-
Hon. William    A. Harrison,    page 2 (WW-401)


swering the question.      Article 5.01 provides that ‘every insurance com-
pany, corporation,    interinsurance     exchange, mutual reciprocal,        asso-
ciation, Lloyds’ or other insurer.       . . writing any form of motor vehicle
insurance in this State’ shall be subject to the rates of premiums             pro-
mulgated a.nd fixed hy the State Roard of Lnsurance.           This st.ztul:r a-c;-
thoriaes the St;lte Board of insurance to prescribe          and fix .~utomnbile
rates within this State, and would appear to require every insurance
company writing such insurance to comply with the rates established
by the Board. .However, Article        17.22 of the Code provides that “county
mutual insurance companies shall be exempt from the operation of all
insurance laws of this State, except as in this Chapter specifically            pro-
vided. . .* Throughout Chapter 17 certain other enumer.ii.ed st&otzx
are made to apply to county mutual companies;            but nbw*tiesr in Chap?.er
17 are the provisions     of Article 5.01, and the other stztuter, authorizing
the Board to fix automobile rates and requiring companies lo comp:~y
with these rates, specifically      made applicable     to county mutual insur-
ance companies.      Section 1 .of Article    17.25 does authorize county mu-
tual companies qualifying to write casualty lines for state-wide             opera.-
tions to “write all lines of automobile insurance”.           However, this
statute does not specifically     require county mutuals to comply with the
rates of premiums fixed and promulgated            by the Roar.+ under Article
5.01. The provision authorizing        county mutuals to write all iincs of
automobile insurance was enacted by the 54th Legislature.              At the same
session. the Legislature     amended Article      17.22 and provided specifically
that county’mutual companies would be subject to the provisions of cer-
tain enumerated statutes, but did not include therein Article 5.01. As
the 54th Legislature     authorized county mutual companies to write au-
tomobile insurance,     it Could have required      the companies .to be subject
to the automobile rate laws when it amended Article            17.22 if that bad
been the legislative   intent. This the Legislature        did not do. Therefore,
Section 1 of Article    17.25 appears to be a naked authorization to the
companies to write all lines of automobile          insurance, without the com-
panies being subject to the automobile rate laws.

        Article 18.23, dealing with Lloyds’ companies provides that
Lloyds’ shall be exempt from the operation of all insurance laws of the
State except as is provided in Chapter 18 “or unless it is specifically
so provided in such other law that same shall be applicable”           to Lloyds’.
As Article 5.01 mentions Lloyds’ dompanies,          the .“or” provision in
Article   18.23 comes into effect and the Lloydsr companies are subject
to the rating provisions    of Article  5.01. The same type of statute and
construction of the statute is applicable     to reciprocal    exchanges.    Arti-
cle 19.12. However, Article       17.22 dealing with county mutuals does not.
have such an “or” clause, and specifically       exempts county mutuals from
all other insurance laws except those specifically        enumerated within the
bounds of Chapter 17. Therefore,        while Article‘5.01    generally   mentions
mutual companies and all other insurance         companies,writmg       automobile
insurance within the State, Article      17.22.i~ specific and is an +emption
or exception statute to the general law Article        5.01. Walker V.-Meyers,
 114 Tex. 225, 266 S.W. 499; Cameron v. City of Waco, 8 S.W.Ld 249 ;
Snoddy v. Caz,
-I..---            5 Tex. ,106; 39 Tex.Jur. p. 191, 277.
Hon. William   A. Harrison,   page 3 (WW-401)

       Therefore,    we are of the opinion that (1) county mutual insurance
companies    operating under the provisions     of Chapter 17 of the Insurance
Code and writing automobile insurance are subject to the automobile pol-
icy provisions    of Arti.cle 5.06 of the Code, but (2) county mutual inswznce
companies writing automobile insura.nce are not subject to the automobile
rate and premium provisions        of Articles 5.01, et seq., of the Code.

                                SUMMARY

      County mutual insurance companies      are subject to the
      automobile  policy provisions  of the Texas Insurance
      Code, but are not subject to the automobile rate and
      premium provisions    of the Texas Insurance Code.

                                           Very   truly   yours,

                                           WILL WILSON
                                           Attorney General        of Texas


                                           T&J      1. U&h&
                                           Fred B. Werkenthin
                                           Assistant Attorneys General

FBW:dac

APPROVED:

OPINION     COMMITTEE:
Gao. P.   Blackburn, Chairman
Wallace   Finfrock
Morgan    Nesbitt
Richard   Stone

REVIEWED    FOR THE ATTORNEY          GENERAL
BY:  W. V. Cieppert